UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-3016 WISCONSIN PUBLIC SERVICE CORPORATION (A Wisconsin Corporation) 700 North Adams Street P. O. Box 19001 Green Bay, WI54307-9001 800-450-7260 39-0715160 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common stock, $4 par value, 23,896,962 shares outstanding at August 6, 2008 WISCONSIN PUBLIC SERVICE CORPORATION FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2008 CONTENTS Page COMMONLY USED ACRONYMS 2 FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION 4 Item 1. FINANCIAL STATEMENTS (Unaudited) 4 Condensed Consolidated Statements of Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Capitalization 6 Condensed Consolidated Statements of Cash Flows 7 CONDENSED NOTES TO FINANCIAL STATEMENTS OF Wisconsin Public Service Corporation and Subsidiary 8-20 Page Note 1 Financial Information 8 Note 2 Cash and Cash Equivalents 8 Note 3 Risk Management Activities 8 Note 4 Goodwill and Other Intangible Assets 9 Note 5 Short-Term Debt and Lines of Credit 9 Note 6 Asset Retirement Obligations 10 Note 7 Income Taxes 10 Note 8 Commitments and Contingencies 10 Note 9 Guarantees 15 Note 10 Employee Benefit Plans 15 Note 11 Fair Value 16 Note 12 Miscellaneous Income 17 Note 13 Regulatory Environment 18 Note 14 Segments of Business 19 Note 15 New Accounting Pronouncements 20 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21-35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION 38 Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 6. Exhibits 38 Signature 39 EXHIBIT INDEX 12 Ratio of Earnings to Fixed Charges andRatioof Earnings to Fixed Charges and Preferred Dividends 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Wisconsin Public Service Corporation 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Wisconsin Public Service Corporation 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for Wisconsin Public Service Corporation Commonly Used Acronyms ATC American Transmission Company LLC EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission IRS United States Internal Revenue Service MISO Midwest Independent Transmission System Operator MPSC Michigan Public Service Commission NYMEX New York Mercantile Exchange PEC Peoples Energy Corporation PSCW Public Service Commission of Wisconsin SEC United States Securities and Exchange Commission SFAS Statement of Financial Accounting Standards WDNR Wisconsin Department of Natural Resources WPSC Wisconsin Public Service Corporation -2- Forward-Looking Statements In this report, WPSC and its subsidiary make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Although WPSC and its subsidiary believe that these forward-looking statements and the underlying assumptions are reasonable, they cannot provide assurance that such statements will prove correct.Except to the extent required by the federal securities laws, WPSC and its subsidiary undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition to statements regarding trends or estimates in Management's Discussion and Analysis of Financial Condition and Results of Operations, forward-looking statements included or incorporated in this report include, but are not limited to, statements regarding future: ● Revenues or expenses, ● Capital expenditure projections, and ● Financing sources. Forward-looking statements involve a number of risks and uncertainties.There are many factors that could cause actual results to differ materially from those expressed or implied in this report.Some risk factors that could cause results different from any forward-looking statement include those described in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2007, as may be amended or supplemented in Part II, Item 1A of this report.Other factors include: ● Integrys Energy Group, the parent of WPSC, may be unable to achieve the forecasted synergies at its utility subsidiaries that are anticipated from the PEC merger, or it may take longer or cost more than expected to achieve these synergies; ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions; ● The impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric and natural gas utility industries and possible future initiatives to address concerns about global climate change, changes in environmental, tax, and other laws and regulations to which WPSC and its subsidiary are subject, as well as changes in the application of existing laws and regulations; ● Current and future litigation, regulatory investigations, proceedings or inquiries, including but not limited to, manufactured gas plant site cleanup and the contested case proceeding regarding the Weston 4 air permit; ● Resolution of audits and other tax disputes with the IRS, Wisconsin Department of Revenue, Michigan Department of Treasury, and other tax authorities; ● Available sources and costs of fuels and purchased power; ● Investment performance of employee benefit plan assets; ● Advances in technology; ● Effects of and changes in political and legal developments, as well as economic conditions and the related impact on customer demand; ● Potential business strategies, including acquisitions, and construction or disposition of assets or businesses, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The impacts of changing financial market conditions, credit ratings, and interest rates on our liquidity and financing efforts; ● The risks associated with changing commodity prices (particularly natural gas and electricity), including counterparty credit risk and the impact on general market liquidity; ● Weather and other natural phenomena, in particular the effect of weather on natural gas and electricity sales; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by the registrant from time to time with the SEC. Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements. -3- PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30 June 30 Millions 2008 2007 2008 2007 Operating revenues Electric $ 283.4 $ 275.6 $ 578.4 $ 544.4 Natural gas 103.5 77.9 324.2 268.7 Total operating revenues 386.9 353.5 902.6 813.1 Electric production fuels 53.2 41.3 95.1 78.1 Purchased power 81.8 103.3 205.7 201.7 Natural gas purchased for resale 75.3 50.6 234.6 186.4 Operating and maintenance expense 99.4 93.6 201.8 185.8 Depreciation and amortization expense 25.3 24.6 47.9 49.2 Taxes other than income taxes 11.5 11.2 23.5 22.5 Operating income 40.4 28.9 94.0 89.4 Miscellaneous income 5.7 4.7 10.6 8.3 Interest expense (11.6 ) (10.7 ) (22.8 ) (21.6 ) Other expense (5.9 ) (6.0 ) (12.2 ) (13.3 ) Income before taxes 34.5 22.9 81.8 76.1 Provision for income taxes 12.4 8.3 28.8 28.5 Net income 22.1 14.6 53.0 47.6 Preferred stock dividend requirements 0.8 0.8 1.6 1.6 Earnings on common stock $ 21.3 $ 13.8 $ 51.4 $ 46.0 The accompanying condensed notes are an integral part of these statements. -4- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30 December 31 (Millions) 2008 2007 Assets Cash and cash equivalents $ 5.1 $ 4.1 Accounts receivable, net of reserves of $4.0 and $4.0, respectively 174.3 254.8 Receivables from related parties 10.5 14.6 Accrued unbilled revenues 41.1 72.0 Inventories 88.0 81.4 Assets from risk management activities 31.4 14.2 Regulatory assets 39.1 49.3 Materials and supplies, at average cost 26.9 24.3 Prepaid federal income tax 5.7 46.5 Prepaid gross receipts tax 37.6 34.9 Other current assets 6.2 7.2 Current assets 465.9 603.3 Property, plant, and equipment, net of accumulated depreciation of $1,086.3 and $1,071.2, respectively 2,131.4 2,074.9 Regulatory assets 168.8 172.8 Receivables from related parties 53.4 48.2 Other 121.7 118.4 Total assets $ 2,941.2 $ 3,017.6 Liabilities and Shareholders' Equity Short-term debt $ 33.9 $ 60.7 Accounts payable 165.9 186.0 Payables to related parties 33.0 52.1 Liabilities from risk management activities 11.2 6.0 Regulatory liabilities 33.8 21.9 Other current liabilities 55.6 73.7 Current liabilities 333.4 400.4 Long-term debt to parent 10.1 10.5 Long-term debt 745.7 745.6 Deferred income taxes 164.3 161.4 Deferred investment tax credits 11.2 11.9 Regulatory liabilities 267.0 252.9 Environmental remediation liabilities 67.2 67.5 Pension and postretirement benefit obligations 74.8 68.6 Payables to related parties 18.4 19.2 Other 84.3 81.8 Long-term liabilities 1,443.0 1,419.4 Commitments and contingencies Preferred stock with no mandatory redemption 51.2 51.2 Common stock equity 1,113.6 1,146.6 Total liabilities and shareholders' equity $ 2,941.2 $ 3,017.6 The accompanying condensed notes are an integral part of these statements. -5- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CAPITALIZATION (Unaudited) June 30 December 31 (Millions, except share amounts) 2008 2007 Common stock equity Common stock, $4 par value, 32,000,000 shares authorized, shares outstanding $ 95.6 $ 95.6 Premium on capital stock 676.5 713.8 Retained earnings 341.5 337.2 Total common stock equity 1,113.6 1,146.6 Preferred stock Cumulative, $100 par value, 1,000,000 shares authorized with no mandatory redemption - Series Shares
